In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 

No. 16‐3784 
JORGE BAEZ‐SANCHEZ, 
                                                            Petitioner, 

                                   v. 

JEFFERSON  B.  SESSIONS  III,  Attorney  General  of  the  United 
States, 
                                                      Respondent. 
                      ____________________ 

                Petition for Review of a Decision of the 
                    Board of Immigration Appeals. 
                           No. A206 017 181. 
                      ____________________ 

   ARGUED SEPTEMBER 6, 2017 — DECIDED OCTOBER 6, 2017 
                ____________________ 

   Before  BAUER,  EASTERBROOK,  and  HAMILTON,  Circuit 
Judges. 
    EASTERBROOK,  Circuit  Judge.  This  proceeding  begins 
where  L.D.G.  v.  Holder,  744  F.3d  1022  (7th  Cir.  2014),  ends. 
We held in LDG that the Attorney General has authority un‐
der 8 U.S.C. §1182(d)(3)(A)(ii) to waive an alien’s inadmissi‐
bility—and  thus  to  halt  removal  temporarily—while  the  al‐
2                                                                No. 16‐3784 

ien requests a U visa from the Department of Homeland Se‐
curity. After Jorge Baez‐Sanchez requested that relief from an 
immigration  judge,  however,  the  Board  of  Immigration Ap‐
peals held that IJs lack authority to grant such requests. 
     LDG  addressed  the  question  whether  the Attorney  Gen‐
eral has the authority to waive the inadmissibility of an alien 
seeking a U visa. We assumed that, in removal proceedings, 
IJs  may  exercise  all  of  the  Attorney  General’s  discretionary 
powers over immigration. The panel did not justify that as‐
sumption,  because  the  parties  had  not  doubted  its  correct‐
ness. But after LDG the Board concluded that the assumption 
is mistaken. In re Khan, 26 I&N Dec. 797 (2016), holds that IJs 
have only such powers as have been delegated and that the 
power to waive an alien’s inadmissibility during proceedings 
seeking  U  visas  is  not  among  them.  The  Third  Circuit  has 
agreed with  that conclusion. Sunday v. Attorney  General,  832 
F.3d 211 (3d Cir. 2016). We must decide in this case whether 
to follow Sunday and Khan. 
     Delegation  from  the  Attorney  General  to  immigration 
judges is a matter of regulation, and arguably pertinent reg‐
ulations are scattered through Title 8 of the Code of Federal 
Regulations.  The  BIA  in  Khan  observed,  correctly,  that  the 
panel  in  LDG  had  not  mentioned  8  C.F.R.  §§ 235.2(d), 
1235.2(d),  which  omit  any  delegation  to  IJs  of  the  power  to 
waive an alien’s admissibility. And that’s true, for those regu‐
lations  concern  the  powers  of  District  Directors  rather  than 
the  powers  of  IJs.  The  principal  regulation  that  does  cover 
IJs’ authority is 8 C.F.R. §1003.10, which provides in part: 
     (a)  Appointment.  The  immigration  judges  are  attorneys  whom 
     the  Attorney  General  appoints  as  administrative  judges  within 
     the  Office  of  the  Chief  Immigration  Judge  to  conduct  specified 
     classes  of  proceedings,  including  hearings  under  section  240  of 
No. 16‐3784                                                                    3 

   the [Immigration and Nationality] Act. Immigration judges shall 
   act as the Attorney General’s delegates in the cases that come be‐
   fore them. 
   (b) Powers and duties. In conducting hearings under section 240 
   of the Act and such other proceedings the Attorney General may 
   assign  to  them,  immigration  judges  shall  exercise  the  powers 
   and  duties  delegated  to  them  by  the  Act  and  by  the  Attorney 
   General through regulation. In deciding the individual cases be‐
   fore  them,  and  subject  to  the  applicable  governing  standards, 
   immigration  judges  shall  exercise  their  independent  judgment 
   and discretion and may take any action consistent with their au‐
   thorities  under  the  Act  and  regulations  that  is  appropriate  and 
   necessary  for  the  disposition  of  such  cases.  Immigration  judges 
   shall administer  oaths,  receive  evidence,  and interrogate,  exam‐
   ine,  and  cross‐examine  aliens  and  any  witnesses.  Subject  to 
   §§ 1003.35 and 1287.4 of this chapter, they may issue administra‐
   tive subpoenas for the attendance of witnesses and the presenta‐
   tion of evidence. In all cases, immigration judges shall seek to re‐
   solve  the  questions  before  them  in  a  timely  and  impartial  man‐
   ner consistent with the Act and regulations. 

The  Attorney  General’s  brief  in  this  court  observes  that 
§1003.10(b)  does  not  delegate  to  IJs  any  power  to  waive  an 
alien’s  inadmissibility.  Sure  enough,  it  doesn’t.  But 
§1003.10(a) does. It says that “[i]mmigration judges shall act 
as  the  Attorney  General’s  delegates  in  the  cases  that  come 
before them.” This sounds like a declaration that IJs may ex‐
ercise all of the Attorney General’s powers “in the cases that 
come before them”, unless some other regulation limits that 
general  delegation.  The  BIA  in  Khan  did  not  identify  any 
provision  that  subtracts  from  the  delegation  in  §1003.10(a). 
Nor did the Third Circuit in Sunday. Indeed, neither the BIA 
nor the Third Circuit cited §1003.10(a). We therefore adhere 
to the view of  LDG  that  IJs may exercise  the Attorney Gen‐
eral’s powers over immigration. 
4                                                       No. 16‐3784 

   Perhaps  anticipating  that  we  would  reach  this  conclu‐
sion, the Attorney General’s brief makes a much broader ar‐
gument  in  defense of the BIA’s decision. The  brief  contends 
that  the Attorney  General himself has no  authority  to  grant 
waivers  of  inadmissibility  to  aliens  seeking  U  visas—and 
that,  if  the  Attorney  General  does  possess  this  authority,  it 
may be used only with respect to aliens who seek that relief 
before entering the United States. (Baez‐Sanchez  was inside 
our borders when he sought the waiver.) 
   The  first  of  these  arguments  rests  on  6  U.S.C.  §§ 271(b) 
and 557, which the Attorney General reads as transferring to 
the Secretary of Homeland Security all of the Attorney Gen‐
eral’s  discretionary  powers  under  the  immigration  laws. 
There are two problems with this contention. 
    First,  §271(b)  transfers  only  a  particular  set  of  powers, 
and waivers of inadmissibility are not on its list. Section 557 
does  not  independently  transfer  any  powers;  instead  it  de‐
pends  for  its  effect  on  other  statutes,  regulations,  and  reor‐
ganization  plans.  Although  the  Department  of  Homeland 
Security is principally responsible for administering the im‐
migration laws, whether the statutory power to waive an al‐
ien’s  inadmissibility  belongs  exclusively  to  the  Secretary  of 
Homeland  Security  depends  on  statutes,  regulations,  and 
reorganization plans that the briefs do not address. 
    Second,  the  Board  of  Immigration  Appeals  did  not  rely 
on §§ 271(b) or 557 in either Khan or its decision with respect 
to Baez‐Sanchez. Instead the BIA assumed that the power to 
waive an alien’s inadmissibility belongs to the Attorney Gen‐
eral. It is a fundamental principle of administrative law that 
the validity of an agency’s decision depends on the agency’s 
reasoning. See SEC v. Chenery Corp., 318 U.S. 80, 87–88 (1943). 
No. 16‐3784                                                           5 

Because the BIA has not made anything of §271(b), §557, or 
any  law,  regulation,  or  reorganization  plan  that  those  two 
statutes  might implement, we cannot  do so  either.  The  sub‐
ject is open on remand, but it is not a ground on which the 
current decision may be enforced. 
    The  remaining  contention—that  the  power  to  grant  a 
waiver  of  inadmissibility  may  be  exercised  only  in  favor  of 
an alien who has yet to enter the United States—was at least 
hinted at by the Board. But the BIA did not rest its decision 
on  this  ground.  Immigration  law  has  historically  applied  at 
least  some  rules  about  “admissibility”  to  aliens  already  in 
the  United  States,  see  In  re  Menendez,  12  I&N  Dec.  291,  292 
(1967);  In  re  Sanchez  Sosa,  25  I&N  Dec.  807  (2012),  and  the 
Secretary of Homeland Security seems to believe that he has 
the  authority  to  grant  waivers  of  inadmissibility  under 
§1182(d)(3)(A)(ii)  to  aliens  in  the  United  States.  See  8  C.F.R. 
§212.17.  If  the  Secretary  can  do  this,  why  not  the  Attorney 
General? Perhaps neither official can do so, but Chenery pre‐
vents us from pursuing that question. 
    It  should  be  clear  from  what  we  have  said  that  the  par‐
ties’  arguments  about  the  effects  of  Chevron  U.S.A.  Inc.  v. 
Natural  Resources  Defense  Council,  Inc.,  467  U.S.  837  (1984), 
and Auer v. Robbins, 519 U.S. 452 (1997), are premature. First 
the Board must address and resolve the essential issues; only 
then can we consider whether the disposition lies within the 
scope of the agency’s discretion. 
     The  Board  is  free  to  address  all  of  these  matters  on  re‐
mand, as it is also free to decide whether to exercise in favor 
of,  or  against,  Baez‐Sanchez  whatever  discretion  the  Attor‐
ney General possesses. 
6                                                  No. 16‐3784 

    The petition for review is granted, the Board’s decision is 
vacated,  and  the  matter  is  remanded  for  proceedings  con‐
sistent with this opinion.